85081: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25857: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85081


Short Caption:LAS VEGAS DRAGON HOTEL, LLC VS. DIST. CT. (CRAWFORD)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A808100Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Dragon Hotel, LLCTaylor R. Anderson
							(Hall Jaffe & Clayton, LLP)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Steven T. Jaffe
							(Hall Jaffe & Clayton, LLP)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Michelle R. Schwarz
							(Hall Jaffe & Clayton, LLP)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestA'Layna DotsonRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestAndrew ThomasRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestAshley RogersRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestAudrey PalmerRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestBrianna AikensRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestC. Eugene FrazierRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestCarman McCandlessRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestCharles CouchRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestCheryl RogersRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestChristian SpanglerRobert E. Murdock
							(Murdock & Associates, Chtd.)
						Sydney E. Murdock
							(Murdock & Associates, Chtd.)
						


Real Party in InterestChristina FarinellaRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestClea RobertsRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestDavid BarbaraRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestDayshena ThomasRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestDeborah Cihal CrawfordAdam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestDejoy WilsonRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestDelmarkas CombsRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestDenicia JohnsonRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestDiane RobertsAdam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestDonald RobertsAdam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestDoyle MyersRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestEddie EllisRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestEstate of Donald Keith BennettSean L. Anderson
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						Adam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ryan D. Hastings
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestEstate of Francis Lombardo, Jr.Adam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestEstate of Tracy Ann CihalAdam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestFloyd GuentherRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestFrancis Lombardo, IIIAdam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestHailu AddisRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestHelen ClarkRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestJeremy Gordon Scotti HughesRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestJimmy Brown-LacyRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestJoe AguileraRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestJohnathan WilsonRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestJohn DoeAdam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestKaren KellyRobert E. Murdock
							(Murdock & Associates, Chtd.)
						Sydney E. Murdock
							(Murdock & Associates, Chtd.)
						


Real Party in InterestKelvin SalyersRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestLaura EdwardsRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestMatthew SykesRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestMia Lucilee BennettAdam R. Ellis
							(Panish Shea & Boyle, LLP/Las Vegas)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						Ian P. Samson
							(Panish Shea & Boyle, LLP/Las Vegas)
						


Real Party in InterestMichael AikensRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestMichelle AikensRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestNelson BlackburnRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestParalee MinterRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestPaul WiseRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestRetor Jones, Jr.Robert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestRichard AikensRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestRoy BackhusRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestSandra JonesRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestSara RachalRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestStephanie CouchRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestThelma SykesRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestTiacherell DotsonRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestTommy CalderillaRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


Real Party in InterestVictor CottonRobert T. Eglet
							(Eglet Adams)
						Tracy A. Eglet
							(Eglet Adams)
						Danielle C. Miller
							(Eglet Adams)
						


RespondentMaria A. Gall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/12/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/27/2022Filing FeePetition Filing Fee Paid. $250.00 from Daniel F. Polsenberg.  E-Payment Ref. no. 22072626707227. (SC)


07/27/2022Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)22-23646




07/27/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-23647




07/27/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-23648




08/18/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-25857





Combined Case View